FILED
                            NOT FOR PUBLICATION                              JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10677
                                                      14-10007
               Plaintiff - Appellee,
                                                 D.C. No. 3:13-cr-08081-DGC
 v.

RICHARD COOKE,                                   MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      In these consolidated appeals, Richard Cooke appeals from the district

court’s judgment and challenges the 228-month sentence imposed following his

jury-trial convictions for voluntary manslaughter, in violation of 18 U.S.C. § 1112;

and discharging a firearm during and in relation to a crime of violence, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 18 U.S.C. § 924(c)(1)(A)(iii). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Cooke contends that the district court procedurally erred by failing to

explain adequately its imposition of the high-end Guidelines sentence on the

voluntary manslaughter count. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court sufficiently explained the basis for its

sentence. Contrary to Cooke’s contention, the district court justified its imposition

of the particular sentence and responded to the parties’ arguments. See Rita v.

United States, 551 U.S. 338, 357 (2007).

       AFFIRMED.




                                             2                                     13-10677